Citation Nr: 1008811	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spondylosis with 
disc protrusion (claimed as back condition).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Waco Department of Veterans Affairs Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on September 2, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a proper 
notice letter and to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  During the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. At 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Although the Veteran was provided a notice letter in May 
2005, the letter did not include the two additional elements 
outlined in Dingess/Hartman, 19 Vet. App. 473.  Specifically, 
the notice letter did not include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Therefore, the 
Veteran should be provided with this additional notice 
information on remand.  

The Veteran contends that he currently suffers from a back 
disability as a result of an injury which occurred during 
service.  In the October 2007 Supplemental Statement of the 
Case (SSOC) the Decision Review Officer (DRO) denied service 
connection for the Veteran's back condition stating that it 
could not verify that the Veteran's injury had residual 
physical ramifications.

Service treatment records show no complaints or findings of a 
back injury.  On the Veteran's June 1956 enlistment 
examination, the clinical evaluation of his spine was shown 
to be normal and he had a physical profile of 'P1' at the 
time of this examination.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of 
the Veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service)).  
In addition, the Veteran's report of medical history 
indicates that he was in good health and he specifically 
noted that he did not have a bone, joint or other deformity.  
The clinical evaluation of his spine during his May 1958 
separation examination was also shown to be normal.   

The Veteran has submitted evidence to support his claim.  
First, the Veteran submitted a private treatment record dated 
in November 2005 from Dr. D.G.B. which states that the 
Veteran had been seeking treatment from him for his back pain 
due to his service-related injury since 1963.  The Veteran 
has provided credible testimony at his September 2009 Travel 
Board hearing in which he explained that during Marine Corps 
boot camp, he participated in an obstacle course wherein he 
and his fellow recruits had to walk an engineer's rope across 
a bridge.  Based on the Veteran's testimony, the drill 
instructor shook the tightrope while the Veteran was walking 
on it, thereby causing him to fall nearly 20 feet and land on 
his shoulders and back.  The Veteran maintains he has 
suffered from chronic back pain since this injury.  The 
Veteran also submitted several notarized "buddy" statements 
dated in July and August 2004 from his fellow Marines who 
were with him during boot camp training and personally 
observed his fall.  His fellow Marines attested to witnessing 
the Veteran slip and fall from the walk rope and subsequently 
injure his shoulder and back.  In addition, the Veteran also 
submitted a newspaper article dated in October 1956 which 
depicts pictures of the Marines testing balance and footwork 
on an engineer's rope bridge in San Diego, California.  The 
newspaper article contains a picture of the Veteran as well 
as the fellow Marine who submitted the July 2004 "buddy" 
statement corroborating the Veteran's contentions.  
The Veteran further testified that he did not seek treatment 
right away for his injuries due to the nature of the Marine 
Corps during that time period, the stigma associated with 
seeking treatment, and the repercussions a Marine would 
suffer for such action.  Based on his testimony, during that 
time period it was looked down upon for a Marine to go to 
sick bay if he wanted to stay in the Marine Corps.  The 
Veteran asserts that such action would either get you kicked 
out or "they'd se[nd] you back into a platoon that was about 
3 or 4 weeks behind and then you had that much more time in 
Boot Camp."  The Veteran maintains that to stay in the 
Marine Corps, one could not report injuries.

With regard to the Veteran's lay statement, the Board notes 
that competent lay evidence is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Competent lay evidence is evidence provided by 
a person who has personal knowledge (that is, that he/she 
actually observed; derived from his/her own senses) of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Given the nature of the Veteran's condition 
and its observable symptoms, the Board finds that the Veteran 
is competent to report that he was injured in service and has 
suffered pain in his back since service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
In addition, based on the evidence submitted and testimony 
provided in support of his claim, the Board finds the Veteran 
credible with respect to his assertions.  

The records reflect that the Veteran was first treated for 
his back pain in November 2004.  After conducting a physical 
examination of the Veteran and discussing his medical 
history, the physician's impression was that the Veteran's 
back pain was musculoskeletal in nature.  Radiographs of the 
lumbar spine from a January 2005 private treatment report 
indicate that he had degenerative joint and disc disease.  An 
MRI scan of the lumbar spine showed "a chronic wedge 
fracture at T12 and L1."  The MRI also indicates the Veteran 
had "diffuse facet arthrosis" and "mild spinal stenosis at 
L4/5" as well as a "small broad based disc protrusion at 
L5/S1 with some foraminal narrowing."  Based on the 
examination of the Veteran and diagnostic studies of his 
lumbar spine, the physician's impression was that the Veteran 
suffered from 1) lumbar spondylosis, 2) lumbar disc 
protrusion and 3) cervical disc protrusion/stenosis.  

The Veteran submitted a private medical opinion from his 
chiropractor dated February 2005.  The chiropractor notes the 
Veteran's statement that his pain began as a result of the 
training exercise while in the military.  Based upon the 
Veteran's reported history, the chiropractor further opined 
that "it is likely that the degeneration seen in [the 
Veteran's] lumbar started with this incident."  

The Veteran also submitted a medical opinion from a private 
physician in October 2005.  In this opinion, the physician 
notes the Veteran's contention that he never suffered from 
lower back pain prior to 1956.  He also discusses the 
Veteran's accident during service in which he fell and landed 
on his back during a training exercise in boot camp.  The 
physician further opines that "the type of injury [the 
Veteran] had, where he fell and landed on his back would be 
consistent with the old compression fractures."  In 
addition, the physician wrote that "the fact that the 
Veteran's pain has become progressively worse with the years, 
starting back to the initial injury[,] is consistent with the 
type of injury he had as well as one would expect it 
gradually worsen with time to the point that it is now 
requiring more aggressive treatment."  However, the Veteran 
submitted another treatment report in January 2006 from this 
same physician.  During this visit, the physician interpreted 
a 2004 MRI of the Veteran's lumbar spine which showed the 
Veteran had lumbar spondylosis and mild bulging disc.  This 
physician wrote his impression was the Veteran suffered from 
low back pain and that he was not sure where the Veteran's 
low back pain was coming from.  Thus, while the physician 
provided an opinion in October 2005 relating the Veteran's 
back condition to service, this same physician's January 2006 
treatment report provides a contrasting viewpoint when he 
states his uncertainty as to the cause of the Veteran's lower 
back pain.

In addition, the October 2005 private opinion indicated that 
the type of injury the Veteran currently has "would be 
consistent" with the Veteran's compression fractures and the 
fact that the Veteran's pain has become worse throughout the 
years, beginning with the initial injury, "is consistent" 
with the type of injury he had.  While this opinion suggests 
a possibility of a link between the Veteran's service-
connected injury and his current condition, it does not 
provide a strong link relating the Veteran's service-
connected injury to his current back condition.  It is well 
established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) 
(using the word "could not rule out" was too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (medical opinion expressed only in terms such as 
"could have been" is not sufficient to reopen a claim of 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical opinion framed in terms of "may or may 
not" is speculative and insufficient to support an award of 
service connection for the cause of death); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
Veteran may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis also 
implied "may or may not" and was deemed speculative).  

The duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 
C.F.R § 3.159 (2009).  VA has a duty to obtain an adequate 
medical examination when the record contains competent 
evidence of a current disability or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability; and insufficient evidence to decide the 
case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, 
if VA undertakes to provide a medical examination, the Board 
must ensure that such examination is adequate.  See Barr v. 
Nicholson, 21 Vet. 303, 311.  

Under the circumstances presented in this case, the Board 
finds that the Veteran has met the test established in 
McLendon.  As discussed above, the Board has determined that 
the statements of the Veteran to the effect that he was 
injured in service and has suffered from chronic back pain 
since service are competent and credible.  His medical 
treatment records indicate he has a current diagnosis of a 
back disability and he has submitted evidence suggestive of a 
nexus between his current disability and the in-service 
injury.  Therefore, another medical examination is necessary 
to determine whether the Veteran's current back disability is 
related to an in-service cause.  

As previously noted, the Veteran submitted a private opinion 
from his chiropractor in February 2005.  However, the 
chiropractor did not provide a rationale to support his 
opinion.  In addition, while the October 2005 private medical 
opinion suggested a possibility of a link between the 
Veteran's in-service fall and his current disability, it did 
not provide a sufficient basis upon which to award service 
connection.  Also, the examiner did not have the Veteran's 
service treatment records or claims file available for review 
and based his opinion on history provided by the Veteran of 
his injury and a few X-ray studies.  Further, the opinion 
offered by the private examiner in October 2005 is 
contradicted by a later statement submitted by the same 
examiner.  Accordingly, the Board finds that this examination 
does not provide adequate medical evidence to decide the 
claim and that a VA examination should be conducted on 
remand.  38 C.F.R. § 3.159(c)(4); see Mariano v. Principi, 17 
Vet. App. 305 312 (2003) (holding that, where there is 
unrebutted evidence in the record that is favorable to the 
claim, VA must provide reasons for pursuing further 
development of the evidence).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the Veteran 
with the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) notice 
information for his claim of a back 
condition. 

2.	The Veteran should then be afforded a 
VA examination to determine the nature 
and etiology of his back condition.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post 
service medical records.  If the 
Veteran is found to currently have a 
back disability, the examiner should 
comment as to the likelihood (likely, 
unlikely, or at least as likely as not) 
this disability is causally or 
etiologically related to his injury in 
service.  The examiner should 
specifically address the findings of 
the Veteran's private treatment 
providers from February 2005 and 
October 2005.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


